                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JESSE LEE FARMER, JR., ADC #166000                                                     PLAINTIFF

v.                                Case No. 4:20-cv-00209-KGB

JAMES FLOWERS and JOHN DOE, Captain,
Wrightsville Unit, Arkansas Department of Correction                               DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Jesse Lee Farmer, Jr.’s, complaint is dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 29th day of June, 2021.


                                                        _________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
